Citation Nr: 1446140	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine from November 29, 2007, to May 19, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine from August 1, 2009.

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1970 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that granted service connection for degenerative disc disease, lumbar spine, rated as 10 percent disabling, effective November 29, 2007; service connection was also granted for right lower extremity radiculopathy, rated as 10 percent disabling, effective May 6, 2009.  By rating action dated in March 2011, a Decision Review Officer (DRO) increased the disability rating for degenerative disc disease of the lumbar spine from 10 percent to 20 percent, effective August 1, 2009.  However, as that grant did not represent a total grant of benefits available on appeal, the claim for an increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

On July 13, 2011, the Veteran appeared and testified at a hearing before the undersigned sitting at the RO.  A transcript of that hearing has been associated with his claims file.  Subsequently, the Veteran submitted additional evidence directly to the Board for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the continuity and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In March 2012, the Board remanded the case for further evidentiary development.  Following the requested development, a Supplemental Statement of the Case was issued in October 2012.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional evidence was submitted to the Board after the agency of original jurisdiction issued its October 2012 Supplemental Statement of the Case.  The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The Veteran's Virtual VA paperless claims file includes an appellate brief, dated in April 2014, wherein the representative waives initial agency of original jurisdiction jurisdiction of all newly submitted evidence.  Thus, this evidence is properly before the Board to consider in the first instance.


FINDINGS OF FACT

1.  During the period from November 29, 2007, to May 19, 2009, the Veteran's degenerative disc disease of the lumbar spine was manifested by complaints of pain and stiffness, with a flexion to 90 degrees and extension to thirty degrees.  

2.  For the period beginning August 1, 2009, the Veteran's degenerative disc disease of the lumbar spine has been manifested by some painful limitation of motion with stiffness and spasm in the paraspinous muscles; his remaining functional range of motion is better than 30 degrees of flexion.  

3.  Beginning August 1, 2009, degenerative disc disease of the lumbar spine had not been productive of ankylosis, or incapacitating episodes having a total duration of at least four weeks during any 12 month period.  Bedrest had not been prescribed. 
4.  Current manifestations of the Veteran's right leg neuropathy are consistent with moderate neuropathy of the sciatic nerves.  There is evidence of weakness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to May 19, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.45, 4.71a, Diagnostic Codes 5010-5242 (2013).  

2.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from August 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.45, 4.71a, Diagnostic Codes 5010-5242 (2013).  

3.  The criteria for a rating of 20 percent for right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA satisfied its duty to notify by means of letters dated in November 2007 and December 2007 from the RO to the Veteran, which were issued prior to the RO decision in September 2009.  An additional letters was issued in July 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran's claims are for increased initial disability ratings arising from a grant of service connection.  As the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the agency of original jurisdiction, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  They provide the information necessary to apply the relevant rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Factual background.

The Veteran's service treatment records indicate that he was seen in April 1968 for evaluation of a possible muscle strain in the back; he reported that he strained the muscle on the lower right side of the back while lifting full GI can.  On April 28, 1970, the Veteran complained of a two year history of back pain following a hyperextension injury that was caused by falling through an airplane door.  X-ray study of the back revealed the possibility of a first degree spondylolisthesis and possible spina bifida occulta.  At his separation examination, in May 1970, it was noted that the Veteran had a history of back pain, but it was improved at present.  An annual examination in June 1987 reported a history of mild low back strain; the assessment was spondylolisthesis.  

The Veteran's claim of service connection for a low back condition was received in November 2007.  Submitted in support of the claim were VA progress notes dated from September 2006 to November 2007.  These records show that he received clinical attention and treatment for chronic low back pain.  He was seen in September 2006 to establish care; it was noted that he sought evaluation for lumbago.  He reported that he had had chronic lumbago since military service.  He stated that he was thrown during a hard landing in Vietnam, landing on his back.  The Veteran related that he had a few visits to sick bay during service for back pain and was treated with heat.  He stated that his symptoms have gradually worsened over the years.  Examination revealed a decreased range of motion in the lower back with mild tenderness.  Sensory examination was unremarkable.  The pertinent diagnosis was lumbago, radiculopathy.  

A VA examination report dated in March 2008 shows that the Veteran indicated that he was diagnosed with spondylolisthesis and that the condition has existed since 1968.  He described stiffness if he does not keep moving and he noted that the back hurts with movement.  He had no weakness.  He indicated that he had had constant pain in the lumbar area for 40 years.  He noted that the pain traveled down to the right leg and foot.  He described the pain as aching and sharp.  The pain can be elicited by stress, but relieved by rest.  The Veteran indicated that he was able to tolerate the pain and function.  He described the symptom as starting in the lower back and traveling through his right hip, down the leg and terminating in the ball of the right foot.  He stated that he was not receiving any treatment for his condition.  He also stated that the condition had not resulted in any incapacitation.  He indicated that he never had any back pain until he went to Vietnam, where he flew as a crewman and was in and out of numerous LZs, and handled heavy awkward loads in and out of the plane.  

On examination, it was noted that his posture was within normal limits; gait was also normal.  He did not require any assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  No muscle spasm was noted.  There was tenderness over the L5 area of the spine and muscle columns.  Straight leg raising was negative on the right and left.  There was no ankyloses of the lumbar spine.  Range of motion revealed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees, bilaterally.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvature of the spine.  The examiner noted that there were signs of intervertebral disc syndrome, including sensory deficit of the right lateral leg.  Knee and ankle jerk were 2+ bilaterally.  The examiner stated that the most likely peripheral nerve was the sciatic nerve.  The intervertebral disc syndrome caused erectile dysfunction, but did not result in any bowel or bladder dysfunction.  Motor function was within normal limits.  Sensory function was within normal limits.  X-ray study revealed degenerative changes in the lumbar spine.  The pertinent diagnosis was degenerative arthritis of the lumbar spine.  

Received in June 2008 were VA progress notes dated from February 2008 to April 2008.  Among these records is the report of an electromyograph (EMG)  consultation, dated in April 2008.  It was noted that the Veteran was referred for electrodiagnostic evaluation of his low back and constant right lower leg pain and numbness.  He denied any weakness.  It was noted that there were electrodiagnostic evidence of acute and chronic right L5 and S1 radiculopathies.  The examiner stated that it is possible that the low amplitude motor nerve action potentials in the lower limbs are owed to chronic radiculopathy bilaterally.  

Received in October 2008 were VA progress notes dated from September 2006 through August 2008, which show that the Veteran received ongoing clinical attention and treatment for chronic low back pain.  A computed tomography (CT) scan of the spine, dated in July 2008, revealed bilateral L5 pars interacrticularis defects with grade 2 raetrolisthesis of L5 on S1; moderate bilateral neural foraminal narrowing at L3-L4 and L4-L5 level and severe narrowing at L5-S1; and multilevel degenerative disc disease most pronounced at L3-L4 and L5-S1 levels with mild ventral flattening of the thecal sac at L3-L4 and mild to moderate transverse narrowing of the thecal sac at L4-L5.  

The Veteran was afforded another VA examination in May 2009.  At that time, he reported being thrown out of a helicopter and had a hard landing, landing on his back on the edge of the helicopter.  He related that his legs were useless and numb for 45 minutes before getting the feeling back in the legs.  He indicated that he did not seek treatment before he did not want to affect his flight status, but he was seen in 1970 before he was discharged.  He reported problems with his back on and off since the in-service accident; he stated that the back got worse a year ago and he has been seen at the VA for cortisone shots which have helped.  He has never had surgery.  The Veteran described flare-ups three to five times a week with an intensity level of eight out of 10.  He noted that he has had flare-ups that last one week.  He noted that prolonged standing causes a flare-up of pain; flare-ups cause increased pain, decreased range of motion, weakness, fatigue and incoordination.  The Veteran reported using a walking stick for any distance.  The Veteran also reported numbness on and off in the calves which his circumferential and at the top part of his foot, right greater than left.  The Veteran indicated that the numbness is worse on the lateral aspect of the calf and the anterior foot.  He stated that the balls of the feet also hurt.  He described right-sided weakness with dorsiflexion for the past four months causing him to trip.  He also reported shooting pains into his right hip and buttock.  He denied any left sided pain or weakness.  He also denied bowel or bladder incontinence.  He denied any incapacitating episodes except for many years ago.  The Veteran indicated that he is able to do his house and yard work for short periods; he is able to care for himself.  He has worked for 30 years as an industrial mechanic, which require a lot of lifting.  However, the Veteran denied any lifting injuries or reinjuries of his back.  The Veteran stated that he has had to be careful with lifting, but he is still able to do his usual work.  He had been told that he would not be able to go back to that job after his surgery.  

On examination, it was noted that the Veteran appeared healthy and moved freely, and was in no acute distress.  He walked with a stiff gait, slightly antalgic favoring the right.  He was unable to heel or toe walk.  He did have a cane but was able to walk into the examination room without it.  No spams were noted in the spine.  He had tenderness on the right lumbar and buttock area.  Flexion was to 90 degrees with pain starting at 70 degrees.  Extension was to 20 degrees with pain at 20 degrees.  Right and left lateral flexion was to 30 degrees with pain on the right at 30 degrees and no pain on the left.  Right and left rotation was to 30 degrees without pain.  Repetitive motion did not change his symptoms.  Motor strength was 4/5 in the right lower extremity with the exception of 3/5 dorsiflexion and 5/5 plantar flexion.  Left leg was 5/5 throughout.  Straight leg raising was negative on the left; however, on the right, it gave him shooting pains into his buttock and then gave him numbness in the calf and foot.  Most of his sensory changes were in the lateral calf and the anterior foot, but he did describe some decreased sensation from the knee down.  Reflexes were normal in the patella, decreased in both ankles and symmetrical.  Except as noted in the examination above, there was no change in the active or passive range of motion during repeat motion testing and no additional losses of range of motion of the involved spine due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The pertinent diagnoses were degenerative disk disease of the lumbar spine and right lower extremity radiculopathy.  The examiner stated that the Veteran certainly has progressed in his degenerative disc disease; however, the pars defect and spondylolisthesis was present back in 1970 confirmed by x-ray.  Therefore, the examiner concluded that it is at least as likely as not that the Veteran's current lumbar spine condition with radiculopathy is related to complaints of back pain during service.  

Received in August 2009 were VA treatment records which show that the Veteran was admitted to the hospital on May 20, 2009, at which time he underwent L3-S1 decompression with a posterior spinal fusion.  He subsequently received follow up evaluation for status post spondylolisthesis with Bohlman procedure.  Received in October 2009 were additional records dated from May 2009 to June 2009 pertaining to the surgical procedure the Veteran underwent in May 2009.  

Received in April 2010 were VA progress notes dated from September 2009 to March 2010 which reflect evaluation and treatment solely for an unrelated psychiatric disorder.  These records do not reflect any complaints of or treatment for the low back disorder.  

Received in June 2010 were VA progress notes dated from July 2009 to April 2010.  These records show that the Veteran received follow up evaluation of decompression and posterior spinal fusion of L3 through S1.  The Veteran was seen in April 2010 for a one-year follow up on his L3-S1 decompression posterior spinal fusion.  It was noted that the Veteran was last seen in October 2009 and was doing quite well at that time.  He denied any new low back pain; he reported that his back does get a little bit more tired than usual.  He was working 10-hour shifts.  The Veteran reported a continued weakness in the right anterior tibialis which was present prior to the surgery and he reports that, when he lays flat out on his back, his feet do tend to go numb but resolves when he curls up in a ball.  On examination, his gait was without antalgia.  He was able to toe walk; however, he was unable to heel walk with particularly his right foot.  Lower extremity strength was 5/5 in the left iliopsoas, quadriceps, hamstrings, anterior tibialis, gastroc soleus, and extensor hallucis longus muscle (EHL).  On the right, he was 5/5 in all muscle groups except the right anterior tibialis and right EHL.  His deep tendon reflexes were 2+ bilaterally at the knees and 0 at the ankles.  He had no notable back tenderness on palpation.  The assessment was status post L3 through S1 decompression fusion from 5/20/2009, stable.  

The Veteran was afforded another VA examination in August 2010.  It was noted that, since his last examination, the Veteran has had surgery on his back for a posterior spinal fusion from L3 to the ilium, decompression of L4-L5 and L5-S1 with pedicle screw instrumentation L3-L4, L4-L5, L5-S1 and iliac bolts were placed.  He has achieved a lot of pain relief since the surgery, but he has also lost a lot in the way of function and mobility.  It was noted that the Veteran did not have constant pain at this time, but he does have flare-ups with pain 1 to 2 times a week that will last a few hours or until he stops what aggravating the back.  The Veteran described the pain as an aching sensation.  He also reported some spasms at night.  The Veteran stated that the pain is located in the lumbar spine and paralumbar muscle.  The Veteran noted that the pain is aggravated by lifting, bending, twisting or just being on his feet for a long time throughout the day.  He stated that the pain is alleviated by rest and medication.  The Veteran reported a decrease in his range of motion during flare-ups, but otherwise no functional impairment.  The Veteran indicated that he had not had any incapacitating episodes of back pain in the past 12 months.  He is mildly unsteady on his feet because of residual weakness in the right anterior tibialis muscle makes it so that his right foot drops slightly, making him slightly unsteady.  The Veteran also reported that he is unable to stand up on his heels and now, he can't bend over and touch the floor.  It was noted that the Veteran works as an industrial  mechanic; he avoids a lot of tasks that require lifting, bending, and getting down on his knees, as these will aggravate the back condition; fortunately, he is a foreman at this time and he's able to delegate a lot of duties.  The examiner indicated that there were no other specific limitations to the Veteran's ability to perform his usual duties secondary to his claimed condition.  

On examination, it was noted that the Veteran's posture was normal.  His gait was mildly unsteady with mild right foot drop.  He did not use or need any assistance devices.  He was not using any orthotics.  Inspection of the thoracolumbar spine revealed mild loss of the lordotic curvature of the lumbar spine.  No other postural abnormalities or fixed deformities.  No abnormalities of the thoracolumbar spine musculature.  He did not have any spasms, weakness, tenderness, or guarding.  Range of motion revealed forward flexion to 45 degrees with pain at the end range.  Extension was to 10 degrees with pain at the end range.  Right and left lateral flexion was to 15 degrees each without pain in either direction.  Right and left rotation was to 20 degrees each without pain in either direction.  Left lower extremity strength was normal at 5/5 with normal muscle tone and bulk.  Right lower extremity dorsiflexion strength was reduced at 4/5, but plantar flexion, extension, and flexion of the knee were all normal at throughout.  Reflexes were 1+ and bilaterally symmetrical.  Except as noted in the history and examination above, there was no change in active or passive range of motion during repeat motion testing and no additional losses of ranges of motion or loss of function of the involved joints or spine, due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups or loss of function.  

X-rays of the spine performed in April 2010 revealed four view lumbar spine including standing flexion and extension views compared to prior study of October 16, 2009.  Five lumbar-type vertebral bodies with decompression laminectomy of L3 through S1.  Posterior pedicle screws of L3 through S1 and associated parallel rods bilaterally, and also bilateral screws in the iliac wings, unchanged.  No hardware failure.  There was latency adjacent to the left L4 pedicle screw.  The pertinent diagnosis was degenerative disc disease of the lumbar spine with residual weakness of the right anterior tibia is muscle; there was no lower extremity radiculopathy at the time of the examination.  The examiner stated that there were no other symptoms or treatments reported for the condition.  

Received in February 2011 were VA progress notes dated from September 2006 to October 2010.  These records show that the Veteran received follow up evaluation and treatment for his degenerative disc disease of the lumbar spine.  The Veteran was seen in surgery clinic in October 2010, 18 months status post L3 through S1 decompression and fusion, and doing quite well.  On examination, the Veteran had 5/5 strength throughout with the exception of tibialis anterior on the right which is 4+/5.  Sensation was somewhat reduced throughout the right lower extremity but unchanged.  The assessment was 18 months status post L3 through S1 decompression and fusion, doing well.  

At his personal hearing in July 2011, the Veteran reported that he no longer had constant pain as before the surgery, but now he had pain in the right hip and lower back.  The Veteran testified that he also had weakness in the right leg and had no control of his foot drop; he stated that he just had contact feeling in his right leg.  The Veteran related that he had secondary neuropathy traveling down the right side of his body; he had no feeling in his right knee or ankle.  The Veteran testified that the back problems have affected his employment; he noted that while he was still the foreman, he could not do the jobs that he used to do, rather he would sit in front of the computer more often.  He added that the doctors stopped the previous prescribed medication for his back because it was causing internal bleeding; he would now takes only Tylenol.  The Veteran indicated that he had developed spasms in the back and leg to the point that he could not sleep.  He stated that he had not lost work because of the back pain, but would get very tired.  He noted that before the surgery, he had constant pain which traveled down to his right leg.  He also noted that he had never been prescribed bed rest, and that his current treatment include physical therapy.  

Received in August 2011 was a medical statement from Dr. Brian Morgan, dated in August 2011, indicating that the Veteran was seen for evaluation of low back pain and bilateral leg pain into both feet.  The Veteran described the pain as aching.  He noted that the symptoms were aggravated by activity and nothing alleviated them.  The Veteran related that he is awakened by back pain.  He denied any bowel or bladder dysfunction.  It was noted that the Veteran was working as an industrial mechanic where he functioned as a foreman with no restrictions.  He was reported to be independent in activities of daily living.  Examination revealed normal lordosis.  The lumbar spine had some tenderness.  Range of motion was restricted in all planes.  Gaenslen's and Patrick's tests were negative.  No clubbing, cyanosis, edema, or significant atrophy was noted.  Cranial nerves II through XII were intact.  Motor strength was intact in all muscle groups.  Sensory was intact to vibration, pinprick and position sense in the upper and lower extremities.  Reflexes were 1+ and symmetrical at the biceps and triceps tendons.  Reflexes were 1+ in the patellar and Achilles tendon.  Babinski sings were downgoing.  There was no ankle clonus.  Hoffman signs were negative.  Gait was antalgic.  The assessment was chronic low back pain and lumbar polyradiculopathy.  

Received in May 2012 were VA progress notes dated from January 2012 through April 2012, which show that the Veteran was fitted with ankle-fixation orthotics on the right lower extremity in April 2012.  Subsequently received VA treatment notes include a neurology outpatient note, dated in October 2012, which reported lower extremity sensory loss.  

Received in April 2014 were VA progress notes dated from October 2006 through March 2014, which show that the Veteran received ongoing clinical attention and treatment for his chronic low back disorder.  A primary care note, dated in October 2013, reported that the Veteran was seen for follow up evaluation; it was noted that he was tolerating his medications without any side effects; he denied any new complaints at present.  It was noted that the Veteran had some minimal pain in the right hip since his low back surgery; he also had some occasional spasms.  The Veteran reported using Flexiril for spasms.  He noted that the pain with ambulation was greatly reduced.  It was also noted that the Veteran had some feet numbness since surgery; however, he had no bowel or bladder changes.  He was able to ambulate and do activities of daily living but unable to stand erect and he had a right foot drop.  It was further noted that the Veteran had periodic back spasms.  The examiner noted that the Veteran would continue to work with physical therapy for strength and balance, and he had been given a brace for his right foot drop.  The examiner further noted that an EMG, performed in September 2012, showed evidence of chronic right L5 and lumbar spine radiculopathy, with evidence of ongoing denervation at the L5 level.  

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

In the September 2009 rating decision on appeal, the Veteran was awarded service connection for degenerative disc disease of the lumbar spine and granted an evaluation of 10 percent effective November 29, 2007.  That rating action also assigned a temporary total evaluation due to treatment requiring convalescence, effective from May 20, 2009 to July 31, 2009.  Thereafter, the RO assigned 20 percent rating for the degenerative disc disease of the lumbar spine, effective August 1, 2009.  Accordingly, higher ratings are not available during the period of temporary total evaluation. 

The Veteran's degenerative disc disease of the lumbar spine has been rated is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Degenerative arthritis of the spine is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 allows for the assignment of a 20 percent disability rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.

Under this Diagnostic Code 5242 and reference to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a , Diagnostic Code 5242 (2013).  

In order to warrant a higher 20 percent disability rating there must be the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating calls for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Where there is unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent disability rating is warranted.  Id.  Finally, a 100 percent disability rating is assigned on evidence of unfavorable ankylosis of the entire spine.  Id.  
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2013).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013), see 38 C.F.R. § 4.124 (2013).  

Lumbar Spine Disability prior to May 20, 2009

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for his lumbar spine disability prior to May 20, 2009.  As noted above, a higher rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

According to the March 2008 VA examination, the Veteran was capable of forward flexion to 90 degrees, with an extension to 30 degrees; and, he had a combined range of motion of 240 degrees.  There was no further limitation upon repetition and no objective evidence of painful motion.  The May 2009 VA examination report reflects forward flexion to 70 degrees and a combined range of motion of 210 degrees.  While the examiner noted that the Veteran had pain with flexion, he noted that there was change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the involved spine due to pain.  As such, the preponderance of the evidence of record clearly demonstrates that the Veteran is not entitled to a higher disability rating of 20 percent based on limitation of motion.  Likewise, the evidence of record consistently reflects that the Veteran does not suffer from muscle spasms, abnormal gait or abnormal spinal contour.  As such, a higher disability rating of 20 percent is not warranted.  See id.  

Additionally, there is no objective evidence of additional functional loss due to the Veteran's lumbar spine disability.  The March 2008 VA examiner noted that there was no pain on motion.  The May 2009 VA examiner explained that the Veteran had pain with flexion, however he noted that there was change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the involved spine due to pain.  As such, the preponderance of the evidence of record fails to reflect that there is any functional limitation associated with the Veteran's lumbar spine disability prior to May 20, 2009.  

With regard to intervertebral disc syndrome, the Veteran must demonstrate incapacitating episodes lasting a total duration of at least four weeks during the past twelve months to warrant an increased rating.  The treatment records do not reflect the incurrence of any incapacitating episodes requiring prescribed bed rest.  Overall, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes during this appeal period.  Consequently, a disability rating in excess of 10 percent is not warranted under the criteria for rating intervertebral disc syndrome. 

Lumbosacral spine disability from August 1, 2009

The record reflects that the Veteran has been assigned a 20 percent disability rating for the back disability, effective from August 1, 2009.  The General Rating Formula for Diseases and Injuries of the Spine provides for a disability rating in excess of 20 percent for unfavorable ankylosis, favorable ankylosis, or limitation of forward flexion to 30 degrees or less.  The proper rating is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45.  Unfavorable ankylosis is defined as a condition in which the entire cervical, thoracolumbar, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Favorable ankylosis is fixation of a spinal segment in neutral position (zero degrees).  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  Id., Note 1.

Based on a review of the record, the Board finds that the Veteran does not demonstrate the criteria necessary for a disability rating in excess of 20 percent for his degenerative disc disease of the lumbar spine beginning August 1, 2009.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his spine; there is no fixation.  The records also do not indicate that the Veteran has flexion limited to 30 degrees or less.  Specifically, the Veteran has not demonstrated the functional equivalent of flexion of his thoracolumbar spine limited to 30 degrees or less.  Even considering the effects of pain on use, the Veteran's forward flexion has never been shown to be functionally limited to less than 50 degrees.  See DeLuca, supra.  Significantly, the August 2010 VA examination disclosed flexion to 45 degrees, with pain starting at 45 degrees.  Even when we accept that where pain starts he is functionally limited, he retains functional flexion greater than 30 degrees.  The Board has considered the lay and medical evidence.  However, the Veteran does not describe the functional equivalent of limitation of flexion to 30 degrees or less.  In addition, there is no evidence that the Veteran has ever been diagnosed with ankylosis of the thoracolumbar spine or complained of an inability to move his spine.  Therefore, an increase to a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not disputed that the Veteran has pain on motion, but the Board finds that the currently assigned 20 percent disability rating adequately compensates him for his pain and functional loss of motion in this case.  While the examinations have revealed findings of spasm and tenderness, the Veteran demonstrated no weakness, or guarding of his lumbar spine.  In fact, in his August 2011 medical statement, Dr. Brian Morgan stated that lumbar range of motion was restricted in all planes, but noted that the Veteran worked full time with no restriction and he was independent in activities of daily living.  Moreover, even taking into account any limited motion caused by repetition, pain, incoordination, or fatigability, the Board finds that an even higher disability rating is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.  

With regard to intervertebral disc syndrome, the Veteran must demonstrate incapacitating episodes lasting a total duration of at least four weeks during the past twelve months to warrant an increased rating.  The treatment records do not reflect the incurrence of incapacitating episodes having a total duration of at least four weeks during the prior 12 months.  During the August 2010 examination, the Veteran indicated that he had not had any incapacitating episodes of back pain in the preceding 12 months.  Moreover, at his personal hearing in July 2011, the Veteran indicated that he would get very tired, but he had not lost work because of the back pain.  Overall, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes during the entire appeal period, with bed rest that was prescribed by a physician.  Consequently, a disability rating in excess of 20 percent is not warranted under the criteria for rating intervertebral disc syndrome. 

In conclusion, there is no basis for an evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine beginning August 1, 2009. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's degenerative disc disease of the lumbar spine is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability level and provide for a higher rating for more severe symptomatology.  The Board thus finds that the Veteran's disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Right Lower Extremity Neuropathy.

The Veteran currently receives a 10 percent disability rating for peripheral neuropathy of the left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this diagnostic code provision, a 10 percent disability rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is assigned for moderate incomplete paralysis; a 40 percent disability rating is assigned for moderately severe incomplete paralysis; a 60 percent disability rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

In rating peripheral nerve injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  See 38 C.F.R. § 4.124.  

Many of the clinical manifestations of the Veteran's right leg neuropathy are no more than mild in severity.  Significantly, in January 2005, the examiner noted that the objective factors were pain.  On evaluation in May 2009, motor strength was 4/5 in the right lower extremity.  The examiner noted that the Veteran had sensory changes in the lateral calf and the anterior right foot, and he described some decreased sensation from the knee down.  In August 2010, the examiner noted that motor strength was 4/5, but plantar flexion, extension and flexion of the knee were all normal, and sensation was normal.  Deep tendon reflexes were 1+.  However, at his personal hearing in July 2011, the Board notes that the Veteran reported that he now has weakness in the right leg and has no control of his foot drop; he stated that he just has contact feeling in his right leg.  The Veteran related that he has secondary neuropathy traveling down the right side of his body; he has no feeling in his right knee or ankle.  Moreover, a VA progress note in February 2012 indicates that the Veteran was fitted for ankle-fixation orthotics on the right lower extremity.  And, in October 2013, it was noted that the Veteran had been given a brace for his right foot drop.  Under the circumstances, the Board is of the opinion that the Veteran's right leg neuropathy is more appropriately described as moderate, and a 20 percent disability rating for this disability is more appropriate.  As severe clinical findings have not been demonstrated (for example, in sensory deficits and muscle strength) a rating in excess of 20 percent for right leg neuropathy is not appropriate.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's low back disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  The clinical record shows that the Veteran's low back and right leg disabilities impact on his occupational functioning was decreased mobility, problems with lifting and carrying, and decreased strength of the lower extremity.  It was noted that the Veteran currently worked as an industrial mechanic.  The Veteran described significant difficulty with his back and leg in performing his job duties; however, he did not report any significant lost work days as a result of his disabilities.  The examiners, while noting the difficulties caused by the Veteran's back and right leg pains, do not indicate that these disabilities have resulted in marked interference with employment.  Moreover, as a result of this decision, the right lower extremity neuropathy has been awarded an increased disability rating of 20 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine from November 30, 2007, to May 19, 2009, is denied.  

A disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine from August 1, 2009, is denied.  

An initial 20 percent disability rating for right lower extremity neuropathy is granted, subject to applicable law governing the award of monetary benefits.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


